Appeal (transferred to this court by order of the Appellate Division, Second Department) from a judgment of the Supreme Court (Beisner, J.), entered December 14, 1989 *889in Dutchess County, which, in a proceeding pursuant to CPLR article 70, granted respondents’ motion to dismiss the petition for, inter alia, failure to exhaust administrative remedies.
Upon being denied parole, petitioner’s remedy was to take an administrative appeal to the appeals unit of the State Division of Parole (see, 9 NYCRR 8006.1). Since petitioner failed to exhaust his administrative remedies, Supreme Court properly dismissed his petition (see, People ex rel. Cotton v Rodriguez, 123 AD2d 338, 339; Matter of Ortiz v Hammock, 96 AD2d 735). Finally, contrary to his contention, petitioner had no expectation of release because his parole was conditioned upon deportation. Since that did not occur, he was required to be returned to the custody of the Department of Correctional Services (see, Executive Law § 259-i [2] [d] [ii]).
Judgment affirmed, without costs. Mahoney, P. J., Casey, Levine, Mercure and Harvey, JJ., concur.